348 S.C. 32 (2002)
558 S.E.2d 527
The STATE, Respondent,
v.
Thomas KENNEDY, Petitioner.
No. 25397.
Supreme Court of South Carolina.
Heard December 12, 2001.
Decided January 14, 2002.
Assistant Appellate Defender Tara S. Taggart, of S.C. Office of Appellate Defense, of Columbia, for petitioner.
Attorney General Charles M. Condon, Chief Deputy Attorney General John W. McIntosh, Senior Assistant Attorney General Charles H. Richardson, and Solicitor Warren B. Giese, all of Columbia, for respondent.


*33 ON WRIT OF CERTIORARI TO THE COURT OF APPEALS.
PER CURIAM.
We granted a writ of certiorari to review the Court of Appeals's decision in State v. Kennedy, 339 S.C. 243, 528 S.E.2d 700 (Ct.App.2000). We now affirm pursuant to Rule 220(b), SCACR. See Rule 404(b), SCRE; State v. Brazell, 325 S.C. 65, 480 S.E.2d 64 (1997) (speedy trial issue).